IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,258-01


EX PARTE ANGEL GALVAN RIVERA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 45906-41 IN THE 41ST DISTRICT COURT

EL PASO COUNTY



Per Curiam.  


O R D E R


	In 1986, a jury found applicant guilty of the offense of capital murder.  The jury
answered the statutory punishment questions in such a way that the trial court set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence.  Rivera v.
State, 808 S.W.2d 80 (Tex. Crim. App. 1991).  According to the El Paso County District
Clerk's Office, a post-conviction application for writ of habeas corpus was filed in the trial
court in August 1995.  Other documents have been filed in the case as recently as 2008.  It
has been thirteen years since the application was filed in the trial court.  Accordingly, we
order the trial court to resolve any remaining issues within 90 days from the date of this
order.  The clerk shall then transmit the complete writ record to this Court within 120 days
from the date of this order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 20TH DAY OF AUGUST, 2012.

Do Not Publish